NOTICE OF ALLOWANCE
Applicant’s response, filed 06/23/2022, to the previously presented office action has been considered and made of record. Claims 1, 5-7, 10-11, 16-22, 29, and 46-51 are pending further consideration.

Response to Arguments
Applicant’s arguments, see pages 8-10 of Applicant’s Remarks filed 06/23/2022, with respect to the currently amended independent claim 1 and the previously presented prior art rejections of claims of the prior claim set 1, 5-7, and 10-11 have been fully considered and are persuasive.  In particular, Applicant’s arguments are persuasive because the currently presented amended claim limitations of independent claim 1 have not been disclosed by the previously cited prior art reference of Hub et al as used in the previously presented prior art rejection of said claims. Therefore, the previously presented 35 USC 102 prior art rejection of claims 1, 5-7, and 10-11 has been withdrawn. 

Allowable Subject Matter
Claims 1, 5-7, 10-11, 16-22, 29, and 46-51 (renumbered 1-20 for issue) are allowed.
The following is an examiner’s statement of reasons for allowance:
Each of independent claims 16, 29 and their corresponding dependent claims 17-22, and 46-51 contain additional claim limitations drawn to the determination of a region of interest to be compared after initial and subsequent perturbations by the registration/transformation process, the comparison of the regions of interest, the determination of a number of registrations performed between said regions, and the determination of the quality indicator based on both a number of region of interest transformations and a number of comparison region of interest transformation. These additional limitations when considered with the other limitations of the presented claims have not been disclosed by the closest known prior art of Hub et al (“Estimation of the Uncertainty of Elastic Image Registration with the Demons Algorithm”), the cited prior art, or reasonable combinations thereof. As per the discussion of at least claim 1, the registration of model and test image data, the additional perturbation parameters of registration transformation, and the indication of a quality indicator based on said registration transformations has been disclosed by the known prior art of Hub. For at least the reasons claims 16-22, 29, and 46-51 are in condition for allowance over the prior art teachings.
Independent claim 1 and corresponding dependent claims 5-7 and 10-11  have been further amended to included claim limitations drawn to a “first registration quality indicator” “a second registration quality indicator” and “a third registration quality indicator” based on corresponding perturbations of the transformation and a regional quality analysis of the model. These additional limitations when considered with the other limitations of the presented claims have not been disclosed by the closest known prior art of Hub et al (“Estimation of the Uncertainty of Elastic Image Registration with the Demons Algorithm”), the cited prior art, or reasonable combinations thereof. As per the discussion of at least claim 1, the registration of model and test image data, the additional perturbation parameters of registration transformation, and the indication of a quality indicator based on said registration transformations has been disclosed by the known prior art of Hub. For at least the reasons claims 1, 5-7, and 10-11 are in condition for allowance over the prior art teachings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        /NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        


/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666